DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 10 October 2021, have been entered in full.  Claims 1-6 are amended. Claims 1-6 are under examination.
Withdrawn Objections And/Or Rejections
	The rejection to claims 4-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at page 10 of the previous Office Action (15 April 2021), is withdrawn in view of the amendment (10 October 2021).
	The rejection to claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description, new matter, as set forth at pages 10-12 of the previous Office Action (15 April 2021), is withdrawn in view of the amendment (10 October 2021).
The rejection to claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description, as set forth at pages 12-13 of the previous Office Action (15 April 2021), is withdrawn in view of the amendment (10 October 2021). 
	The rejection to claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemons (US Patent 5,625,035; published 4/29/97) in view of Elliott (Reference of record; U.S. 2003/0215444; published Nov. 2003), as set forth at pages 14-19 of the previous Office Action (15 April 2021), is withdrawn in view of the amendment (10 October 2021).
	
Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The basis for this rejection is set forth at pages 3-9 of the previous Office Action (15 March 2021). 
Applicant argues that claim 1 has been amended to recite structural features, such as specific amino acids sequence of SEQ ID NO: 1, covalent linkages to SEQ ID NO: 2, and GST in the amino terminus and peptide segments of SEQ ID NO: 7. Applicant maintains that structural features are therefore presented by these amendments, which thus accords with MPEP 2163 with respect to written description requirements. Applicant  asserts that the claimed invention is for a method of treatment and not a claimed genus and that Centocor Ortho Biotech v Abbott Labs, which is directed to the actual antibody structures, is not applicable to the instant application. Applicant argues that as noted above, Applicant provides amino acid sequences for the Epo-binding proteins, which is a 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
The instant claims fail to provide structural limitations for the administered antibody. The limitation “wherein the recognition protein is an antibody developed against a purified extracellular soluble portion of a human erythropoietin receptor, wherein the human erythropoietin receptor is SEQ ID NO:1, the purified extracellular portion of the human erythropoietin receptor is SEQ ID NO:2”, is not a structural limitation of the actual antibody. 
The purified extracellular soluble portion of the human erythropoietin receptor is used to inject into an animal in order to induce the animal to generate antibodies. The animal makes a huge number of structurally different antibodies against the purified extracellular soluble portion of the human erythropoietin receptor.  The instant specification fails to teach any structures of the antibodies made against the instant receptor. The specification fails to teach a correlation between the structure of the administered antibody and the required function of anemia treatment
The Examiner maintains that Centocor Ortho Biotech v Abbott Labs is applicable. While the invention is drawn to a method, the claimed method  requires the use of a genus of undisclosed antibodies.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


NEW CLAIM REJECTIONS/OBJECTIONS

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection. 
The specification as originally filed does not provide support for the invention as now claimed: 
 “administering a fusion protein as a template sequence that is modified to obtain the Epo-binding protein” (see claim 1, lines 3-4). 

The wording or connotation of the instant claim(s) is not readily apparent from said sections.
The Examiner has found the following teachings:
The methods of the invention involve administering to the mammal an agent selected from a soluble Epo-binding protein (Epo-bp), a recognition protein that binds Epo receptor on an extracellular soluble portion of the Epo receptor, and a combination thereof (paragraph 0025). 
The recognition protein could, for instance, be an antibody raised against SEQ ID NO:2, an antibody raised against the Epo receptor where the antibody binds to SEQ ID NO:2, or an antibody raised against a peptide fragment of SEQ ID NO:2. In particular embodiments, the recognition protein is an antibody (paragraph 0033).
The specification as filed does not provide a written description or set forth the metes and bounds of this "limitations". Applicant is required to cancel the new matter in the response to this Office action. Alternatively, Applicant is invited to provide specific written support for the “limitations” indicated above or rely upon the limitations set forth in the specification as filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Andrea et al. (US Patent 5,278,065; published 1/11/1994 in view of Elliott (Reference of record; U.S. 2003/0215444; published Nov. 2003).
D’Andrea et al. teach that the EPO-receptor in all of the disclosed forms can be used for treating anemias (abstract). D’Andrea et al. teach an isolated DNA sequence encoding all or a portion thereof of human erythropoietin (hereinafter EPO-R), along with the isolated polypeptide expressed by the DNA sequence; the isolated EPO-receptor)(abstract, column 5, lines 4-7; Figure 9, Figure 9A, Example 2, Example 3 and claims)(i.e. it comprises amino acids residues 25-250 of human EPO receptor SEQ ID NO:1 or comprises SEQ ID NO:2)(applies to claim 1). D’Andrea et al. teach that antibodies made against the EPO receptor, may be used to treat anemia (column 6, lines 55-60).
In summary, D’Andrea et al. teach an isolated human EPO receptor (i.e. a purified Epo binding protein comprising amino acid residues 25-250 of SEQ ID NO:1 or comprising SEQ ID NO:2). D’Andrea et al. teach administering the human EPO receptor to treat anemia. D’Andrea et al. teach antibodies made against the EPO receptor, may be used to treat anemia.  D’Andrea et al. do not specifically teach antibodies made against the extracellular soluble portion of the human EPO receptor (i.e. 25-250 of SEQ ID NO:1 or SEQ ID NO:2) can be used to treat anemia. 
applies to claim 1). Elliott teach that it is an object of the invention to produce antibodies which recognize an EPO receptor and bind to it such that the receptor is activated and that such antibodies are useful in the treatment of anemia (para 0018)(applies to claim 1).
Elliott teaches the full-length human EPO receptor as a 483 amino acid transmembrane protein with an approximately 224 amino acid extracellular domain and a 25 amino acid signal peptide (para 0005). Elliott teach antibodies made against the human EPO receptor, including amino acid residues 49-78 inclusive of human EPO receptor. Elliott teaches monoclonal antibodies (Mabs) which recognize the erythropoietin receptor have been generated by immunizing mice with purified soluble human EPO receptor (applies to claims 1 and 2). Soluble human EPO receptor was expressed and purified as described in Examples 1 and 2. Of those Mabs which reacted with soluble human EPO receptor in enzyme-linked immunosorbent assays (ELISAs), 96 mabs were selected for further screening. Elliott teaches that these mabs were tested for EPO receptor binding by BlAcore analysis (Example 4A) and for binding to EPO receptor on the surface of transfected (paras 0018, 0019, 0029-0034, Table 1, Example 4 and Example 6). Elliott teaches the results of monoclonal antibody (Mab) binding to the synthetic peptides and state Mab 71 binds significant amounts of peptide SE-3 (amino acid residues 49 to 78 inclusive of human EPO-R) compared to the other peptides tested (para 0082). Elliott teaches antibodies fragments which are Fab (para 0030 and Example 5)(applies to claim 3). Elliott teaches any condition treatable by erythropoietin, such as anemia, may also be treated by the antibodies of the invention and that therapeutic applies to claim 1).
It would have been obvious for one of ordinary skill in the art at the time the invention was made, to modify a method of administering an human EPO-binding protein to a subject to treat anemia as taught by D’Andrea et al., to include administering antibodies made against the extracellular domain of human EPO receptor for the treatment of anemia, as taught by Elliott et al. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success for the following reasons:
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). In the instant case, both references (D’Andrea and Elliott) teach administering an EPO-applies to claims 4 and 5).
Further, it is well within the skilled artisan's knowledge to discern the most favorable amount of Epo-binding proteins and anti-Epo receptor antibodies to administer because these modifications are deemed a matter of judicious selection and routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(applies to claim 6).
Lastly, it is noted that claim 1 appears to contain product-by-process language. MPEP 2113 teaches: “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”
In the instant case, D’Andrea et al. teach administering a human EPO receptor (i.e. it comprises 25-250 of SEQ ID NO:1 or comprises SEQ ID NO:2) to treat anemia. Elliott teach antibodies made against the human EPO receptor (i.e. it comprises 25-250 of SEQ ID NO:1 or comprises SEQ ID NO:2), including amino acid residues 49-78 inclusive of human EPO receptor (i.e. extracellular soluble portion) to treat anemia. 
MPEP 2113 teaches: “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with .



			Conclusion

		No claims are allowed. 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/4/2022